                                   Case 9:18-cv-80176-BB Document 268-24 Entered on FLSD Docket 08/16/2019 Page 1 of 1
                                                                                                                                           PA
                                                                                                                                                    ID
                                                                                                       Clayton, Ciudad ded Saber,
                                                                                                                                Pullen Street
                                                                                                                                Panama City
                                                                                                                         Republic of Panama




                                   Invoice #00701208
                                   Invoice Date: 25th May 2015
                                   Due Date: 29th May 2015



                                   Invoiced To
                                   Panopticrypt Pty Ltd c/o
                                   DeMorgan (Wright Family Trust)
                                   ATTN: Ramona Watts
                                   43 St Johns Ave
                                   Gordon, New South Wales, 2072
                                   Australia



                                                                           Description                                                      Total
                                   Amended contract as per Clayton Utz (24 months continued service)                                   XBT.68.000,00


                                                                                                                     Sub Total         XBT.68.000,00
                                                                                                                          Credit         XBT.0,00
                                                                                                                           Total       XBT.68.000,00




                                   Transactions

                                        Transaction Date                 Gateway                        Transaction ID                    Amount
                                          25th May 2015               Mail In Payment                                                  XBT.68.000,00


                                                                                                                         Balance          XBT.0,00



                                                                              PDF Generated on 26th May 2015




Powered by TCPDF (www.tcpdf.org)
